IN THE SUPREME COURT OF PENNSYLVANIA



 OFFICE OF DISCIPLINARY COUNSEL,           :   No. 2765 Disciplinary Docket No. 3
                                           :
                     Petitioner            :   No. 169 DB 2020
                                           :
                                           :   Attorney Registration No. 21257
              v.                           :
                                           :   (Butler County)
                                           :
 R. BRUCE RALSTON,                         :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2020, upon consideration of the Verified

Statement of Resignation, R. Bruce Ralston is disbarred on consent from the Bar of this

Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with all of the provisions

of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).